Citation Nr: 0824385	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-31 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
allergic rhinitis with frontal headaches and itchy, watery 
eyes, currently rated as 10 percent disabling.

2.  Entitlement to service connection for sinus disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988 and from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO in St. Petersburg, Florida.

In October 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case was most recently before the Board in February 
2007, the Board remanded it for further development.  It 
since has been returned to the Board for further appellate 
action.

The issue of entitlement to an increased disability rating 
for allergic rhinitis is addressed in the REMAND that follows 
the order section of this decision.


FINDING OF FACT

The veteran's sinus disability is etiologically related to 
service.


CONCLUSION OF LAW

Sinus disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for sinus disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
sinus disability because he has experienced sinus problems 
since military service.

Service treatment records reflect no complaints or treatment 
specifically related to the veteran's sinuses.  He denied a 
history of sinusitis in a report of medical history prepared 
in July 1984, immediately prior to his entrance into active 
duty, and his sinuses were clinically evaluated as normal in 
reports of medical examination dated in July 1984 and March 
1988.  In April 1991, shortly before his release from active 
duty, the veteran again denied a history of sinusitis.

The record reflects that the veteran currently has sinus 
disability.  He consistently has complained of sinus 
problems, including headaches, since his release from active 
duty.  A July 1991 VA outpatient treatment record notes the 
veteran's complaints of sinus problems and includes a 
diagnostic assessment of possible sinusitis and allergies, 
and an April 1992 record notes his complaints of sinus pain 
that began during Operation Desert Storm.  The Board notes 
that an October 1991 X-ray study revealed normal paranasal 
sinuses and that VA examiners indicated in October 1991 and 
February 1997 that there was no evidence that the veteran had 
chronic sinusitis.  However, a February 1996 VA examiner 
diagnosed sinusitis with seasonal-type allergies, and VA 
examiners diagnosed allergic chronic rhinosinusitis in August 
2003 and April 2007.

With respect to the question of medical nexus, the April 2007 
VA examiner opined that it is at least as likely as not that 
the veteran's allergic chronic rhinosinusitis was related to 
his active service.  There is no contrary medical opinion of 
record.  Accordingly, service connection for sinus disability 
is warranted.


ORDER

Service connection for sinus disability is granted.

REMAND

In its February 2007 remand, the Board instructed the RO or 
Appeals Management Center (AMC) to readjudicate the veteran's 
claim for an increased rating for allergic rhinitis with 
frontal headaches and itchy, watery eyes and to separately 
rate the frontal headaches.  However, a separate rating for 
headaches was not thereafter assigned.

As noted above, the veteran's allergic rhinitis currently is 
characterized to include frontal headaches and itchy, water 
eyes.  However, the diagnostic code for rating allergic 
rhinitis does not contemplate headaches.  On the other hand, 
headaches are specifically contemplated by the diagnostic 
code for rating sinusitis.  

The Board further notes that the medical evidence of record, 
including the February 1996 VA examination report, indicates 
that the veteran's frontal headaches might be associated with 
his sinus disability, rather than his allergic rhinitis.  
Although the April 2007 VA examiner was asked specifically to 
identify the extent of all impairment associated with the 
veteran's allergic rhinitis and to separately identify his 
distinct sinus symptoms, the examination report does not 
clearly differentiate between these disabilities and their 
symptomatologies.  The Board, therefore, concludes that 
another VA examination is warranted so that the veteran's 
service-connected allergic rhinitis and service-connected 
sinus disability may be appropriately evaluated.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
veteran's allergic rhinitis and 
sinusitis during the period of these 
claims.

2.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the extent of all impairment 
associated with his allergic rhinitis 
and with his sinus disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should specifically 
indicate whether the veteran's frontal 
headaches are associated with his 
allergic rhinitis or with his sinus 
disability.

With respect to the veteran's allergic 
rhinitis, the examiner should indicate 
whether there are polyps and whether 
there is greater than 50-percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.

With respect to the veteran's sinus 
disability, the examiner should 
indicate whether the veteran 
experiences non-incapacitating episodes 
of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting; or whether he experiences 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic 
treatment (lasting four to six weeks).  
The examiner also should indicate how 
many non-incapacitating episodes or 
incapacitating episodes of sinusitis 
the veteran experiences per year.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
assign a rating for the veteran's sinus 
disability with frontal headaches.  It 
should also readjudicate the veteran's 
claim for an increased rating based on 
a de novo review of the record.  If the 
benefits sought on appeal, to include 
the separate rating assigned for sinus 
disability with frontal headaches, are 
not granted to the veteran's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
veteran should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


